Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 16, 2015

                                      No. 04-15-00004-CV

                  IN THE INTEREST OF A.J.A., A.G.A., M.A.M, children,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00255
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
         Appellant attempts to appeal from a final order terminating his parental rights. An appeal
from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405(a) (West 2014). The
trial court signed the order on December 4, 2014. Because this is an accelerated appeal, the
notice of appeal was due on December 24, 2014. See TEX. R. APP. P. 26.1(b). Appellant filed
his notice of appeal on January 5, 2015, twelve days late. A motion for extension of time to file
the notice of appeal was due no later than January 8, 2015. See TEX. R. APP. P. 26.3. Although
appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, he did
not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ORDER appellant to file, within ten days from the date of this order, a
response presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. If appellant fails to respond within the time provided, the appeal will be dismissed. See
TEX. R. APP. P. 42.3(c).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of January, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court